Case 1:19-cv-00446-RJJ-PJG ECF No. 10, PageID.1782 Filed 03/26/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JOHN ANDREW HOWELL,

              Petitioner,
                                                   File no: 1:19-CV-446
v.
                                                   HON. ROBERT J. JONKER
LES PARISH,

              Respondent.
                              /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on March 4, 2021 (ECF No. 9). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 9) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Petitioner’s habeas petition is DENIED.

        IT IS FURTHER ORDERED that this matter is TERMINATED.

        IT IS FURTHER ORDERED that Petitioner is denied a certificate of appealability.

        The Court discerns no good-faith basis for appeal of this matter.      See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).



Date:   March 26, 2021                      /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE
